EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Mencher (Reg No. 56,822) on 06/10/2022.

Pursuant to MPEP 606.01, the title has been changed to read:
--VIRTUAL MACHINE DEPLOYMENT SYSTEM USING CONFIGURABLE COMMUNICATION COUPLINGS–.

This listings of claims will replace all prior versions and listings of claims in the application:
Claim 1. (Currently Amended) A virtual machine deployment system, comprising:
a chassis;
a plurality of processing subsystems that are housed in the chassis;
at least one multi-endpoint adapter device that is housed in the chassis and that includes a plurality of endpoint subsystems; 
a plurality of configurable hardware communication couplings that are housed in the chassis and that couple each of the plurality of endpoint subsystems to at least one of the plurality of processing subsystems in order to provide a respective subset of available communication resources to each of the plurality of processing subsystems;
a virtual machine deployment engine that is configured to:
receive a first instruction to deploy a first virtual machine;
determine at least one first communication resource requirement for the first virtual machine;
identify a first processing subsystem that is included in the plurality of processing subsystems and that is provided a first subset of the available communication resources that does not satisfy the at least one first communication resource requirement for the first virtual machine;
identify at least one second processing subsystem that is included in the plurality of processing subsystems and that is provided a second subset of the available communication resources that are notneeded to satisfy at least one second communication resource requirement for at least one second virtual machine being provided by the at least one second processing subsystem;
reconfigure the plurality of configurable hardware communication couplings in order to provide the first processing subsystem with the second subset of the available communication resources in order to satisfy the at least one first communication resource requirement for the first virtual machine; and
deploy the first virtual machine on the first processing subsystem.

Claim 2. (Canceled)

Claim 3. (Original) The system of claim 1, wherein the plurality of endpoint subsystems include a plurality of software defined Network Interface Controllers (NICs).

Claim 4. (Previously Presented) The system of claim 1, wherein the virtual machine deployment engine is configured to:
configure, prior to identifying the first processing subsystem that is provided the first subset of the available communication resources, the plurality of configurable hardware communication couplings in order to provide the first processing subsystem with the first subset of the available communication resources.

Claim 5. (Previously Presented) The system of claim 1, wherein the virtual machine deployment engine is configured to:
configure, prior to identifying the at least one second processing subsystem that is provided the second subset of the available communication resources, the plurality of configurable hardware communication couplings in order to provide the at least one second processing subsystem with the second subset of the available communication resources.

Claim 6. (Previously Presented) The system of claim 1, further comprising: 
a Baseboard Management Controller (BMC) device that is configured to:
report, to the virtual machine deployment engine, a communication coupling configuration for the plurality of communication couplings that is used by the virtual machine deployment engine to identify the first processing subsystem that is provided the first subset of the available communication resources.

Claim 7. (Currently Amended) An Information Handling System (IHS), comprising:
a virtual machine deployment processing system that includes at least one hardware processor; and
a virtual machine deployment memory system that includes a non-transitory memory that is coupled to the virtual machine deployment processing system and that includes instructions that, when executed by the at least one hardware processor included in the virtual machine deployment processing system, cause the virtual machine deployment processing system to provide a virtual machine deployment engine that is configured to:
receive a first instruction to deploy a first virtual machine on one of a plurality of processing subsystems that are housed in a chassis and that are coupled to a multi-endpoint adapter device that is housed in the chassis via a plurality of configurable hardware communications couplings that are housed in the chassis; 
determine at least one first communication resource requirement for the first virtual machine;
identify a first processing subsystem that is included in the plurality of processing subsystems and that is provided, via the plurality of configurable hardware communication couplings that couple the first processing subsystem to a first endpoint subsystem provided on the multi-endpoint adapter device, a first subset of available communication resources do not satisfy the at least one first communication resource requirement for the first virtual machine;
identify at least one second processing subsystem that is included in the plurality of processing subsystems and that is provided, via the plurality of configurable hardware communication couplings that couple the at least one second processing subsystem to the first endpoint subsystem provided on the multi-endpoint adapter device, a second subset of available communication resources that are not needed to satisfy at least one second communication resource requirement for at least one second virtual machine being provided by the at least one second processing subsystem; 
reconfigure the plurality of configurable hardware communication couplings in order to provide the first processing subsystem with the second subset of the available communication resources in order to satisfy the at least one first communication resource requirement for the first virtual machine; and 
deploy the first virtual machine on the first processing subsystem.

Claim 8. (Canceled)

Claim 9. (Original) The IHS of claim 7, wherein the first endpoint subsystem includes a software defined Network Interface Controller (NIC).

Claim 10. (Previously Presented) The IHS of claim 7, wherein the virtual machine deployment engine is configured to:
configure, prior to identifying the first processing subsystem that is provided the first subset of the available communication resources, the plurality of configurable hardware communication couplings in order to provide the first processing subsystem with the first subset of the available communication resources.

Claim 11. (Previously Presented) The IHS of claim 7, wherein the virtual machine deployment engine is configured to:
configure, prior to identifying the at least one second processing subsystem that is provided the second subset of the available communication resources, the plurality of configurable hardware communication couplings in order to provide the at least one second processing subsystem with the second subset of the available communication resources.

Claim 12. (Currently Amended) The IHS of claim 7, wherein the virtual machine deployment engine is configured to: 
monitor the operation of the at least one second processing subsystem in providing the at least one second virtual machine; and
determine, in response to the monitoring, that the second subset of available communication resources that are being provided to the at least one second processing subsystem are not needed to satisfy the at least one second communication resource requirement for at least one second virtual machine being provided by the at least one second processing subsystem.

Claim 13. (Previously Presented) The IHS of claim 7, wherein the virtual machine deployment engine is configured to:
receive, from a Baseboard Management Controller (BMC) device, a communication coupling configuration for the plurality of communication couplings, wherein the virtual machine deployment engine utilizes the communication coupling configuration to identify the first processing subsystem that is provided the first subset of the available communication resources.

Claim 14. (Currently Amended) A method for deploying virtual machines, comprising:
receiving, by a virtual machine deployment subsystem, a first instruction to deploy a first virtual machine on one of a plurality of processing subsystems that are housed in a chassis and that are coupled to a multi-endpoint adapter device that is housed in the chassis via a plurality of configurable hardware communications couplings that are housed in the chassis;
determining, by the virtual machine deployment subsystem, at least one first communication resource requirement for the first virtual machine;
identifying, by the virtual machine deployment subsystem, a first processing subsystem that is included in the plurality of processing subsystems and that is provided, via the plurality of configurable hardware communication couplings that couple the first processing subsystem to a first endpoint subsystem provided on the multi-endpoint adapter device, a first subset of available communication resources that do not satisfy the at least one first communication resource requirement for the first virtual machine;
identifying, by the virtual machine deployment subsystem, at least one second processing subsystem that is included in the plurality of processing subsystems and that is provided, via the plurality of configurable hardware communication couplings that couple the at least one second processing subsystem to the first endpoint subsystem provided on the multi-endpoint adapter device, a second subset of available communication resources that are not needed to satisfy at least one second communication resource requirement for at least one second virtual machine being provided by the at least one second processing subsystem;
reconfiguring, by the virtual machine deployment subsystem, the plurality of configurable hardware communication couplings in order to provide the first processing subsystem with the second subset of the available communication resources in order to satisfy the at least one first communication resource requirement for the first virtual machine; and
deploying, by the virtual machine deployment subsystem, the first virtual machine on the first processing subsystem.

Claim 15. (Canceled)

Claim 16. (Original) The method of claim 14, wherein the first endpoint subsystem includes a software defined Network Interface Controller (NIC).

Claim 17. (Previously Presented) The method of claim 14, further comprising:
configuring, by the virtual machine deployment subsystem prior to identifying the first processing subsystem that is provided the first subset of the available communication resources, the plurality of configurable hardware communication couplings in order to provide the first processing subsystem with the first subset of the available communication resources.

Claim 18. (Previously Presented) The method of claim 14, comprising:
configuring, by the virtual machine deployment subsystem prior to identifying the at least one second processing subsystem that is provided the second subset of the available communication resources, the plurality of configurable hardware communication couplings in order to provide the at least one second processing subsystem with the second subset of the available communication resources.

Claim 19. (Currently Amended) The method of claim 14, further comprising:
monitoring, by the virtual machine deployment subsystem, the operation of the at least one second processing subsystem in providing the at least one second virtual machine; and
determining, by the virtual machine deployment subsystem in response to the monitoring, that the second subset of available communication resources that are being provided to the at least one second processing subsystem are not needed to satisfy the at least one second communication resource requirement for at least one second virtual machine being provided by the at least one second processing subsystem.

Claim 20. (Previously Presented) The method of claim 14, further comprising:
receiving, by the virtual machine deployment subsystem from a Baseboard Management Controller (BMC) device, a communication coupling configuration for the plurality of communication couplings, wherein the virtual machine deployment engine utilizes the communication coupling configuration to identify the first processing subsystem that is provided the first subset of the available communication resources.

-- END OF AMENDMENT--


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/Primary Examiner, Art Unit 2195